Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 22, 2021, wherein claims 1-4, 6-11, 13-18, and 20 are currently pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 

Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the newly added limitations and the newly amended claims. The newly added limitations and the newly amended claims are considered for the first time in the rejection below.

35 USC §101:

The attrition rate is a mathematical concept. The added limitation of building the type of graph are foundationally mathematical. The graph-based model based on the abstract information (employee and organization information – note that the interactions are also human interactions) is based on mathematical modelling (using mathematical concepts/models/formulae/etc.,). The thresholds are mathematical information and data used in mathematical concepts. The overall concept is towards human-employee attrition and is clearly geared towards organizing human activities. The concept of influence rating and ratings being “above a threshold” are all mathematical concepts and mathematical information/data being used in those concepts to determine results (predictions/forecasting (“predictive turnover” as stated in  Applicant’s specification) – which are all mathematical concept and the report itself contain mathematical data calculated/determined by the mathematical concepts) from which abstract decisions are being made (note that “contribution” and influence” are all aspects organizing human activities – hence abstract ideas and abstract data).  One person having “influence” on another is a very old and very well understood quintessential abstract concept involving human actions and human nature.  The idea of whether a person will stay/leaves/reacts (in a job, place, room, group, etc.,) based on the “influence” of others is fundamentally embedded in abstract behavior of humans (behavioral science/psychology) – which is unpatenable subject matter.  To use known abstract types of data to predict the actions of humans (in general and in the fundamental economic practice of attrition rates in many industries) falls clearly in organizing human activities category and is hence unpatenable.  The current claims fall both in the abstract idea of organizing human activity and using abstract mathematical concepts to calculate predictions and results.  The use of general-purpose computers or computing devices are all extra-solution/post-solution activities and there is no actual improvement of any technology (no technical improvement) or solving any technical problem.  See Yanbin Yu vs. Apple 
In more details, the core concepts of the claims are to receive/obtain/gather information/data, data analysis to determine more data (compare and manipulate the abstract information/data – additionally involving using mathematical concepts/models/equations), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data.  The attrition rate is a mathematical concept. The thresholds are mathematical information and data used in mathematical concepts.  The concept of influence rating and ratings being “above a threshold” are all mathematical concepts and mathematical information/data being used in those concepts to determine results (predictions/forecasting (“predictive turnover” as stated in  Applicant’s specification) – which are all mathematical concept and the report itself contain mathematical data calculated/determined by the mathematical concepts) from which abstract decisions are being made (note that “contribution” and influence” are all aspects organizing human activities – hence abstract ideas and abstract data).  One person having “influence” on another is a very old and very well understood quintessential abstract concept involving human actions and human nature.  The idea of whether a person will stay/leaves/reacts (in a job, place, room, group, etc.,) based on the “influence” of others is fundamentally embedded in abstract behavior of humans (behavioral science/psychology) – which is unpatenable subject matter.  To use known abstract types of data to predict the actions of humans (in general and in the fundamental economic practice of attrition rates in many industries) falls clearly in organizing human activities category and is hence unpatenable.  The current claims fall both in the abstract idea of organizing human activity and using abstract mathematical concepts to calculate predictions and results.  Applicant’s claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the 
Based upon consideration of all of the relevant factors with respect to the current claims 1-4, 6-11, 13-18, and 20  as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-4, 6-11, 13-18, and 20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (comparing  and organizing information where many important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis and mathematical analysis (predicting/forecasting risk in attrition of employees/people/humans in organizations) – and then providing/displaying/using resulting information/data for human actions.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).   In a recent CAFC decision, the CAFC held that “the claimed hardware configuration itself is not an advance and does not itself produce the asserted advance of enhancement of one image by another, which, as explained, is an abstract idea…[t]he claimed configuration does not add sufficient substance to the underlying abstract idea of enhancement—the generic hardware limitations of claim 1 merely serve as a “conduit for the abstract idea.” Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096 (citing Enfish v. TLI).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to attrition management regarding employees in an organization(s) by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also simple mathematical in nature using mathematical parameter and mathematical concepts (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. The determining of employee attrition and attrition/retention management remains the same and is a very old concept and the well-known generic technology used to make predictions on employees/people. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  Applicant is also directed to the recent CAFC decision Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096 where although the claimed camera had specific hardware requirements, the CAFC focused on the old and abstract idea (of producing a first image and a second image, producing a resultant digital image from said first digital image enhanced with said second digital image) and found the claim ineligible under §101.  In the instant Applicant’s application, the hardware is not even remotely as specific as in Yanbin Yu vs. Apple Inc., and the claims are clearly directed to an old and known abstract concept of attrition/retention Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular environment of predicting/forecasting in attrition management of employees/people of organizations, without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and displaying/providing does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets , LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a 



35 USC §103:
	Applicant’s arguments are geared to the newly added limitations in the newly amended claims. The newly added limitations and the amended claims are rejected for the first time in the rejection below.	
As per Applicant’s previous allegation that Qamar does not teach the amended claim limitation “determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee of a group of employees impacted by the first employee based, at least in part, on the influence rating for the first employee.” Examiner respectfully disagrees.
	 Qamar is in the field of retaining talented employees and predicted attrition (using mathematical concepts in those predictions) (see Abstract ¶¶ 0002 and 0005-0007).  Qamar in paragraphs 0008 and 0049 discusses that information/data such as, among others, the “supervisor of the employee,” “colleague of the employee,” and “interactions among employee (including the number of employees interacting with each other)” are taken into consideration for predicting retention and attrition.   Supervisors and colleagues are also employees within organization and the “interactions” with other employees include the “group of employees” (as claimed).  Qamar discusses as an example the impact of other employees (supervisors, colleagues, and interactions themselves) as having an effect on attrition rates for each employee within an organization.  The concepts in Qamar are applied to every employee in an organization to predict whether an employee (each employee rated within a group of 
Therefore, Qamar indeed discloses Applicant’s limitation (in its entirety) “determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee of a group of employees impacted by the first employee based, at least in part, on the influence rating for the first employee.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data, data analysis to determine more data (determining attrition rating, contribution rating, influence rating, etc., - significant steps using mathematical concepts (predictions)), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The attrition rate is a mathematical concept. The added limitation of building the type of graph are foundationally mathematical. The graph-based 
The limitations of retrieving, by one or more processors, information regarding a plurality of employees of an organization; determining, by the one or more processors, an attrition rating for each of the plurality of employees; determining, by the one or more processors, a contribution rating for each of the plurality of employees; determining, by the one or more processors, an influence rating for each of the plurality of employees; generating, by the one or more processors, a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based model includes nodes representing one or more of the plurality of employees and paths representing interactions among the one or more of the plurality of employees; responsive to a determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee connected to the first employee via one or more paths in the graph-based model ; and generating, by the one or more processors, a predicted attrition 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs),” “storage medium/media”, etc.,) which are recited at a high level of generality, Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice and mathematical concepts involving simple information exchange. Carrying out fundamental economic practices and mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims 2-4 and 6-7 further also recite (while listing additional abstract information/data) obtaining/receiving information/data, data analysis to determine more data (determining attrition rating, contribution rating, influence rating, etc., - significant steps using mathematical concepts (predictions)), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 2) wherein the attrition rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) current band, grade or step within the organization, (ii) joining band or grade, (iii) date of joining, (iv) work and education experience, (v) current assignment in the organization, and (vi) employee type (abstract information listed to use in the mathematical model/concepts for predictions - further define 
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice and mathematical concepts involving simple information exchange. Carrying out fundamental economic practices and mathematical concepts involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0019-0020 [generic/high-level networks, processors, components, devices, computers, etc.,], 0042-0048 [general-purpose/generic computers, components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
  

As per dependent claims 9-11 and 13-14, claims 9-11 and 13-14 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 9-11 and 13-14 are rejected under the same rationale and reasoning as presented above for claims 24 and 6-7.
As per dependent claims 16-18 and 20, claims 16-18 and 20 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 16-18 and 20 are rejected under the same rationale and reasoning as presented above for claims 2-4 and 6-7.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qamar et al., (US 2015/0269244) in view of Fulton, (US 2016/0232217).
As per claim 1, Qamar discloses a method comprising:
retrieving, by one or more processors, information regarding a plurality of employees of an organization (¶¶ 0004-0006 [information and factors associated with…employees…organization], 0008 [organization data which includes employee information], 0012, 0045-0050 [employee at the organization…employee attributes]);
determining, by the one or more processors, an attrition rating for each of the plurality of employees; determining, by the one or more processors, a contribution rating for each of the plurality of employees; determining, by the one or more processors, an influence rating for each of the plurality of employees (¶¶ 0002 [reduce attrition], 0004-0010 [organization…employee-retention…companies…determine…employee valuation…analyzing multiple components associated with employee value and retention risk…calculates a performance metric for an employee based on the  the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)… assess the influence of the employee in at least a subset of the organization based on the number of times the employee is included in the address list of emails or text messages, or the number of times other employees call the employee.  In particular, the performance metric may use a social graph to map the interactions among employees of the organization], 0059-0065 [reduce attrition], 0066-0070 [employee…contribution], 0253-0254 [insight extraction…employment attrition and risk prediction models…predictors]);
generating, by one or more processors, nodes and edges and states a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based 
responsive to a determination that the attrition rating for a first employee is above a predetermined threshold, updating, by the one or more processors, the attrition rating for each employee of a group of employees impacted by the first employee based, at least in part, on the influence rating for the first employee (Qamar is in the field of retaining talented employees and predicted attrition (using mathematical concepts in those predictions) (see Abstract ¶¶ 0002 and 0005-0007).  Qamar in paragraphs 0008 and 0049 discusses that information/data such as, among others, the “supervisor of the employee,” “colleague of the employee,” and “interactions among employee (including the number of employees interacting with each other)” are taken into consideration for predicting retention and attrition.   Supervisors and colleagues are also employees within organization and the “interactions” with other employees include the “group of employees” (as claimed).  Qamar discusses as an example the impact of other employees (supervisors, colleagues, and interactions themselves) as having an effect on attrition rates for each employee within an organization.  The concepts in Qamar are applied to every employee in an organization to predict whether an employee (each employee rated within a group of employees) will stay or leave and then determine overall attrition rates based on getting individual information/data (see Qamar ¶¶ 0010-0011).  Qamar is clearly stating that other employees of the organization do have an effect on attrition rating for an employee based on impact from other employees within an organization.  Qamar further discloses higher level “supervisors,” “trainer or coach,” and “manager” of employees having an impact on individual 
 multiple employees in the organization, and the calculated performance metrics and the determined retention risks for subsets of the employees are aggregated and provided.  The aggregated employees may correspond to: a group in the organization, a supervisor, a location, employees having an attribute, a time interval], 0045-0055 [analyzing employee value and retention risk…calculate a performance metric and to determine retention risk…data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization…performance metric may include: revenue associated with the employee, productivity of the employee, overtime worked by the employee, adherence of the employee to a schedule, attendance of the employee, a number of employees that interact with the employee, activity of the employee 
Although Qamar discloses all of Applicant’s above limitations, Qamar discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Qamar to show Applicant’s claimed concept as each of those embodiments are taught by Qamar itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Qamar itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Qamar discloses nodes and edges and states a graph-based model based on the information regarding the plurality of employees of the organization, wherein the graph-based model includes nodes representing one or more of the plurality of employees and paths representing interactions among the one or more of the plurality of employees; and also employee of a group of employees impacted by the first employee based, at least in part, on the influence (see citations above), 
Analogous art Fulton discloses each employee connected to the first employee via one or more paths in the graph-based model (figs. 7 [clearly see each employee connected to the first employee format], 8; ¶¶ 0061 [graphically displaying organization information 104 identified in database 108 using nodes 220 in graphical user interface 113 on the display system 118. Viewer 110 also may graphically display links 222 between nodes 220 to graphically indicate the relationships between nodes 220 that are graphically displayed in graphical user interface 113 on display system], 0095-0096 [nodes 704 and links…[n]odes 704 represent employees in organizational chart 702…[l]inks 706 represent the relationships between the nodes], 0109-0110, 0140 [retention activities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Qamar each employee connected to the first employee via one or more paths in the graph-based model as taught by analogous art Fulton in order to graphically see the connections of employees in an organization and determine efficiently predict attrition/retention employees and take appropriate steps since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.


As per claim 2, Qamar discloses the method of claim 1, wherein the attrition rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) current band, grade or step within the organization, (ii) joining band or grade, (iii) date of joining, (iv) work and education experience, (v) current assignment in the organization, and (vi) employee type (¶¶ 0045-0055 [performance metric…determine retention risk… the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…education…work experience], 0058-0065, 0111-0115, 0220-0227, 0254-0258 [hire date]).
As per claim 3, Qamar discloses the method of claim 1, wherein the contribution rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) profit or revenue contribution of each employee or (ii) position 
As per claim 4, Qamar discloses the method of claim 1, wherein the influence rating for each of the plurality of employees is based, at least in part, on one or more of the following information regarding the plurality of employees: (i) followers in a social network or forum, (ii) publications or articles created by an employee, (iii) publications or articles mentioning the employee, and (iv) impact the employee has within the organization (¶¶ 0011 [activity of the employees on a social network], 0045-0055 [performance metric…determine retention risk… the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…calculates a performance metric for an employee based at least on the organization data (operation 114).  Additionally, the computer system may store the calculated performance metric…performance metric may include: revenue associated with the employee, productivity of the employee, overtime worked by the employee, adherence of the employee to a schedule, attendance of the employee, a number of employees that interact with the employee, activity of the employee (such as words typed per minute or keystrokes on user interface), and/or satisfaction scores associated with the employee (rankings provided by a customer, a manager or other employees, a trainer or coach, etc.)…assess the influence of the employee in at least a subset of the 
As per claim 6, Qamar discloses the method of claim 1, wherein the influence rating for each of the plurality of employees is based, at least in part, on an importance of tasks performed by the plurality of employees (¶¶ 0008-0010 [retention risk…determine…impact…multiple employees…retention risks for subsets of the employees are aggregated], 0045-0055 [cost-benefit analysis…employee productivity…satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time)…a number of employees that interact with the employee, activity of the employee…assess the influence of the employee], 0060-0070, 0082-0085 [discusses the tasks performed and job type and importance of the tasks and if employee is rated highly in the job or tasks], 0111-0115 [predictors for retention]).
As per claim 7, Qamar discloses the method of claim 1, wherein the attrition rating for an employee is based on sentiment analysis of one or more messages made by the employee (¶¶ 0225-0227 [employees…sentiment-analysis], 0246-0247 [psychometry…psychometric-testing…psychometric techniques], 0250, 0253-0254 [insight extraction…employment attrition and risk prediction models…predictors…sentiment analysis], 0045-0055 [ analyzing employee value and retention risk…risk of leaving…satisfaction scores…data about employee…attributes], 0060-0070, 0080-0090, 0111-0121).


As per claims 9-11 and 13-14, claims 9-11 and 13-14 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 9-11 and 13-14 are rejected under the same rationale and reasoning as presented above for claims 24 and 6-7.
As per claims 16-18 and 20, claims 16-18 and 20 disclose substantially similar limitations as claims 2-4 and 6-7 above; and therefore claims 16-18 and 20 are rejected under the same rationale and reasoning as presented above for claims 2-4 and 6-7.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Mitchell, Terence R., Brooks C. Holtom, and Thomas W. Lee. "How to keep your best employees: Developing an effective retention policy." Academy of Management Perspectives 15.4 (2001): 96-108:  Discusses retaining key employees and managing turnover and retention.
Mobley, W. H., et al. "Review and Conceptual Analysis of the Employee Turnover Process." Psychological Bulletin 86.3 (1979): 493-522: A conceptual model is presented that suggests a need to distinguish between satisfaction (present oriented) and attraction/expected utility (future oriented) for both the present role and alternative roles, a need to consider nonwork values and nonwork consequences of turnover behavior as well as contractual constraints, and a potential mechanism for integrating aggregate-level research findings into an individual-level model of the turnover process.
Liang et al., (US 2020/0050984): Identifying datasets predictive of potential resource attrition is disclosed. Discusses building a digital resource attrition model that produces an indicator related 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683